Citation Nr: 1525176	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for folliculitis, claimed as a skin condition on the back of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, February 2004 to November 2004, and August 2007 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he developed a skin condition as a result of his deployment to Iraq in 2004.  At a post-deployment health assessment in October 2004, no skin condition was mentioned.  However, the Veteran has claimed that the condition has come and gone since his time in Iraq.  He testified at the Board hearing that he first noticed the skin condition shortly after he got back from Iraq in 2004 and sought treatment from VA.  He said he never had skin problems before going to Iraq during his 2004 period of service.  A May 2006 VA treatment record noted folliculitis.  

There is a memorandum dated in December 2008 in the claims file that some of the Veteran's service treatment records (STRs) from his most recent deployment are unavailable.  The available records show folliculitis during the Veteran's deployment to Kuwait in November 2007.  Other than a few treatment reports from that deployment, there are no other STRs from the 2007-2008 deployment.  As there is no copy of an enlistment examination conducted prior to the Veteran's period of active duty in August 2007, he is presumed sound.  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran has not been afforded a VA examination and one should be conducted.  He has a current skin condition and he has credibly testified that it began shortly after his return from Iraq.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology and time of onset of any diagnosed skin condition on his neck, including folliculitis.  The entire claims file, including this remand, should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a skin condition on his neck that existed prior to his August 2007 active duty?  

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by his service from August 2007 to July 2008 or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii)  If the answer to either (i) or (ii) is no, is it at least as likely as not that the skin condition on his neck had its onset during a period of service?

In providing the opinion, the examiner should consider the Veteran's credible assertion that his skin problems began "shortly after" he returned from Iraq in October 2004 and have continued since then. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


